Appeal from a judgment (denominated order and judgment) of the Supreme *1229Court, Onondaga County (Deborah H. Karalunas, J.), entered July 25, 2014 in a declaratory judgment action. The judgment, among other things, adjudged that the restrictive covenants in the 1981 agreement apply to plaintiffs property in lots 95 and 85 east of Sweet Road in the Town of Manlius.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Smith, Carni, Lindley and Valentino, JJ.